DETAILED ACTION
	
Introduction
Claims 1-20 are pending. This Office action is in response to Application 17/436,891 filed on 9/7/2021.

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites the limitation “wherein the main AS includes information indicating a VPCC descriptor for a particular point cloud to which the main AS corresponds, and identifiers for component ASs,” it is not clear whether the phrase “information indicating a VPCC descriptor” means that the main AS includes a VPCC descriptor. If not, how does “information indicating a VPCC descriptor” differ from a “VPCC descriptor” itself? In addition, it is not clear whether the phrase “identifiers for component ASs” refers to the “plurality of component ASs” recited in claim 1, or to some other component ASs.  

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 14-17, and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over “Digital Video Broadcasting (DVB); MPEG-DASH Profile for Transport of ISO BMFF Based DVB Services over IP Based Networks” (hereinafter, “MPEG-DASH”), in view of “Emerging MPEG Standards for Point Cloud Compression” (hereinafter, “Schwarz”).
Regarding claims 1 and 17, MPEG-DASH teaches a network node, comprising circuity including any of a transmitter, a receiver, a processor and memory, for streaming media data via a network using Hyper-Text Transfer Protocol (HTTP) and including a plurality of components comprising the media data, the network node configured to (The system is intended for streaming media data over HTTP using DASH. See section 1, pg. 9. The media data may comprise a plurality of components including a main component and one or more auxiliary components. See section 3.1, pg. 12): signal information associated with the media data in a Dynamic Adaptive Streaming of HTTP (DASH) Media Presentation Description (MPD) (The system utilizes an MPD to signal information associated with the media data. See section 4, pg. 16-21), wherein the DASH MPD includes information indicating at least: (1) a main Adaptation Set (AS) for the media data (The MPD includes a main AS comprising the main component of the media data. See section B.3, pg. 105), wherein the main AS includes information indicating at least: (i) a value for a codec attribute signifying that the main AS corresponds to a particular type of media data (The main AS includes an @codec attribute that signals the type of the media data and therefore the capabilities needed by a decoder to decode the media data. See section B.3, pg. 105; see also section 5.1.3, pg. 23-24; section 6.1.2, pg. 30), and (ii) an initialization segment containing at least one sequence parameter set for a representation of the media data (The main AS includes an initialization segment that includes all information necessary to decode any media segment of the media data, including a sequence parameter set (SPS). See section B.3, pg. 105; see also section 5.1.2, pg. 22); (2) a plurality of component AS, wherein each component AS corresponds to one of the components (The MPD may include a plurality of additional AS that include additional components of the media data. See section B.3, pg. 105) and includes information indicating at least: (a) a component descriptor identifying a type of the corresponding component (Each additional AS includes a component descriptor that indicates the type of the corresponding additional component, i.e., “mp4.” See section B.3, pg. 105-106), and (b) at least one property of the component (Each additional AS includes a property of the corresponding additional component, such as a bandwidth property. See section B.3, pg. 105-106); and transmit the DASH MPD over the network (The MPD is transmitted over a network to a DASH media player. See section 4.7, pg. 20-21).
However, MPEG-DASH does not teach that the data is point cloud (PC) data corresponding to a PC and including a plurality of Video-based Point Cloud Compression(V-PCC) components comprising a PC, the particular type of data is V-PCC data, the sequence parameter set is a V-PCC sequence parameter set, and the component descriptor is a V-PCC component descriptor. Nonetheless, Schwarz teaches a system for video-based point cloud compression (V-PCC) whereby point cloud (PC) data is compressed to create a plurality of V-PCC components comprising the PC. See section entitled “Video-Based Point Cloud Compression,” pg. 22-27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MPEG-DASH so that the media data comprises PC data that includes a plurality of V-PCC components of the PC, so that the particular type of data indicated by the @codec attribute is V-PCC data, so that the sequence parameter set contained in the initialization segment is a V-PCC sequence parameter set, and so that the component descriptor is a V-PCC component descriptor, because doing so allows the system to be used to stream V-PCC media data. 
Regarding claims 3 and 19, MPEG-DASH and Schwarz teach wherein the initialization segment of the main AS includes information indicating: (1) a single initialization segment at adaptation level, and (2) V-PCC sequence parameter sets for all representations of the main AS (MPEG-DASH teaches that a single initialization segment may be shared by all representations of the adaptation set, including the sequence parameter set of the initialization segment. See section 5.1.2, pg. 22. Schwarz teaches that the sequence parameter sets may be V-PCC sequence parameter sets. See discussion of claim 1).
Regarding claim 5, MPEG-DASH and Schwarz teach wherein the VPCC_Component descriptor includes information indicating a video codec attribute for a codec used for encoding a corresponding PC component (MPEG-DASH teaches that the component descriptor further includes a codec identifier corresponding to the additional component, i.e., “ac-4.02.01.03.” See section B.3, pg. 105. Schwarz teaches that the component descriptor may be a V-PCC component descriptor. See discussion of claim 1).
Regarding claim 6, MPEG-DASH teaches wherein the AS includes information indicating a role descriptor DASH element having a value indicating a role of the corresponding component (Each adaptation set must be associated with a role if preselections are used. See section 6.1.2, pg. 28-29. For instance, a main adaptation set is associated with the role of “main,” while additional adaptation sets are associated with the role of “dub,” “commentary,” and “alternative.” See section B.3, pg. 105-107), but MPEG-DASH does not teach that the value indicates one of geometry, occupancy map, or attribute of the corresponding component. However, Schwarz teaches a component having the role of occupancy map, geometry, or attributes. See pg. 22-23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MPEG-DASH so that an additional AS is associated with the role having the value “occupancy map,” because doing so allows the additional AS to carry occupancy map metadata that is needed for interpreting the geometry and texture video sequences of the PC.     
Regarding claim 7, MPEG-DASH and Schwarz teach wherein the VPCC_Component descriptor information identifies any of layers of the component or an attribute type of the component (MPEG-DASH teaches that the component descriptor that indicates an attribute type of a corresponding additional component, i.e., “audio.” See section B.3, pg. 105-106 Schwarz teaches that the component descriptor may be a V-PCC component descriptor. See discussion of claim 1).
Regarding claims 14-16, MPEG-DASH and Schwarz teach wherein the DASH MPD includes information indicating at least one of geometry metadata and attribute metadata for the PC, wherein the information indicating the geometry and attribute metadata are included in a scheme ID universal resource indicator (URI) attribute (As indicated in the discussion of claim 6, MPEG-DASH teaches that the additional adaptation sets are each associated with a role. The role may be specified in a “schemeIdUri” attribute. See section B.3, pg. 105-107. As indicated in the discussion of claim 6, Schwarz suggests that the role may be geometry or attributes role, thereby allowing the additional adaptation sets to carry geometry or attribute information needed to process the main component of the main adaptation set. 
Claims 2 and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over MPEG-DASH and Schwarz, as applied to claims 1 and 17 above, in further view of Applicant Admitted Prior Art (hereinafter, “AAPA”).
Regarding claims 2 and 18, MPEG-DASH and Schwarz teach wherein, an International Organization for Standardization (ISO) Base Media File Format (ISOBMFF) is used as a media container for the V-PCC content (MPEG-DASH teaches that the media data may be packaged as an ISO BMFF container. See section 6.3.2.5, pg. 33; see also section 6.8.3.2, pg. 40. Schwarz teaches that the media data may be V-PCC media data. See discussion of claim 1). However, MPEG-DASH and Schwarz do not teach wherein, the initialization segment of the main AS includes a MetaBox containing one or more V-PCC GroupBox instances providing metadata information associated with V-PCC tracks. Nonetheless, AAPA teaches an initialization segment that includes a MetaBox containing one or more GroupBox instances that provide metadata information describing tracks at the file format level and the relationship between them. See US 2022/0166814, par. 96. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MPEG-DASH and Schwarz so that the initialization segment includes a MetaBox containing one or more V-PCC GroupBox instances providing metadata information associated with the V-PCC components, because doing so allows the system to provide metadata information describing the V-PCC components and the relationship between them. 
Claims 4 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over MPEG-DASH and Schwarz, as applied to claims 1 and 17 above, in further view of Chen (US 2012/0016965).
Regarding claims 4 and 20, MPEG-DASH and Schwarz do not teach wherein the main AS includes information indicating an initialization segment for each of multiple representations of the PC, wherein each initialization segment that corresponds to a representation of the PC includes a V-PCC sequence parameter set for that representation. However, Chen teaches a system for streaming video data whereby each representation includes its own initialization segment and corresponding sequence parameter set. See par. 124; fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MPEG-DASH and Schwarz so that the main AS indicates the existence of an initialization segment and corresponding sequence parameter set for each representation, because doing so allows the system to signal different parameters for each representation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459